UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1385



ARTHUR THACKER,

                                              Plaintiff - Appellant,

          versus


BRADY SERVICES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Paul Trevor Sharp,
Magistrate Judge. (CA-03-1160-1)


Submitted:   September 27, 2005        Decided:     September 29, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Thacker, Appellant Pro Se. Kenneth Ralph Keller, CARRUTHERS
& ROTH, PA, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Arthur Thacker appeals from the magistrate judge’s order*

dismissing his action alleging employment discrimination.          We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Thacker v. Brady Servs., Inc., No. CA-03-1160-1 (M.D.N.C. Mar. 2,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (2000).

                                  - 2 -